70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Pete WRIGHT, Appellant,v.Bill ARMONTROUT;  Loren Newby;  James Eberle;  Allen Nixon;Tim Branson;  Dolores Phillips;  Selita White;Odell Henry;  Raby;  Raymond New;  CecilPettus, Appellees.
No. 94-1718.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 15, 1995.Filed:  November 29, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate Pete Wright appeals the district court's1 grant of summary judgment in favor of defendants in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the reports and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri